Citation Nr: 0002403	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  97-17 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana
	

THE ISSUES

1.  Timeliness of the substantive appeal filed September 12, 
1994, regarding the September 9, 1993, notice of an August 
1993 rating decision.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a cardiovascular disability manifested by 
rheumatic heart disease or mitral valve disease, and if so, 
whether service connection may be granted.  

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for thoracic outlet syndrome, and if so, whether 
service connection may be granted.  

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for arthritis, and if so, whether service 
connection may be granted.  

5.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for eye disability, including post-operative 
residuals of exotropia, and if so, whether service connection 
may be granted.  

6.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for typhoid, and if so, whether service connection 
may be granted.  

7.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for salmonella, and if so, whether service 
connection may be granted.  

8.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for hepatitis, and if so, whether service 
connection may be granted.  

9.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for pyelonephritis, and if so, whether service 
connection may be granted.  

10. Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability, and if so, whether 
service connection may be granted.  

11. Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for migraine headaches, and if so, whether service 
connection may be granted.  

12. Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for nasal trauma, and if so, whether service 
connection may be granted.  

13. Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for sinusitis, and if so, whether service 
connection may be granted.  

14. Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for vaginitis, and if so, whether service 
connection may be granted.  

15. Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for asthma, and if so, whether service connection 
may be granted.  

16. Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for allergic rhinitis, and if so, whether service 
connection may be granted.  

17. Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for tubal ligation, and if so, whether service 
connection may be granted.  

18. Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss, and if so, whether 
service connection may be granted.  


REPRESENTATION

Appellant represented by:	James W. Spangelo, Attorney at 
law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 30, 1993, rating decision.  

The record contains a document submitted as an attachment to 
a Department of Veterans Affairs (VA) Form 9 dated in April 
1996 that raises a claim of entitlement to service connection 
for a right elbow disability other than an elbow fracture on 
a direct basis.  In particular, the veteran asserted that 
when she hurt her right hand in service she believes she also 
"wrenched" her right elbow; when she fell in 1975 and 
injured her right foot she also hurt her "elbows;" when 
hospitalized in service in 1976 she fell off the toilet and 
injured her right elbow; she bruised her right elbow in a car 
accident in July 1977; and in October 1977 was treated for 
pain, swelling and immobility of her right elbow after 
injuring it while playing racquetball.  She also continued 
her assertions that she sustained a right elbow disability 
that was secondary to knee disabilities, but as discussed 
later in this document, that claim has been addressed by the 
Regional Office (RO).  To date, however, it does not appear 
that the RO has responded to the veteran's April 1996 claim 
that she has a right elbow disability that was directly 
incurred in service.  As there is no Notice of Disagreement 
(NOD) addressing that claim, the Board has no jurisdiction 
over it and instead refers it to the RO for appropriate 
action.  Ledford v. West, 136 F. 3d 776, 779-80 (Fed. Cir. 
1998); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The Board also notes that in a document entitled "Claim," 
dated in August 1992, and in a document entitled "Petition 
to Re-open Claim," dated in December 1992, the veteran 
raised claims of entitlement to service connection for 
gastritis.  To date, it does not appear the RO has addressed 
that claim.  Accordingly, it is referred to the RO for 
appropriate action.  Ledford; Godfrey.  

The Board notes that in April 1996 the veteran claimed that 
the RO committed clear and unmistakable error (CUE) in a 1981 
rating decision.  That CUE claim was denied in June 1996.  In 
May 1997 the veteran commenced an appeal of that June 1996 
determination by filing a NOD.  In April 1998 the RO mailed a 
Statement of the Case (SOC) addressing that claim to the 
veteran and her attorney at their last known addresses.  The 
cover letter accompanying that SOC advised them of the 
necessity of filing a substantive appeal as to that issue if 
one had not already been filed.  An appeal of that decision 
has not been perfected, however, as the veteran has not filed 
a substantive appeal addressing that claim.  Accordingly, 
that June 1996 denial is a final decision and will not be 
addressed by the Board at this time.  38 U.S.C.A. § 7105; 
Mason v. Brown, 8 Vet. App. 44, 56 (1995); 38 C.F.R. 
§ 20.200.  

With regard to a November 1995 claim that the veteran 
sustained a right elbow fracture that was secondary to her 
knee disabilities, the Board notes that claim was denied in 
November 1995 because her knee disabilities were not service 
connected.  She expressed disagreement with that 
determination in December 1995, was provided a SOC addressing 
that claim in June 1996, and perfected an appeal by filing a 
substantive appeal in July 1996.  In a decision dated in 
April 1997, service connection was granted for chondromalacia 
of the right and left knees, with degenerative changes, rated 
10 percent disabling effective from December 1991, with 
several periods of temporary total ratings assigned relative 
to the medical care administered for those disabilities.  As 
a result of that determination, the RO reinstituted action on 
the veteran's claim that she has a right elbow disability 
secondary to her knee disabilities.  In July 1997 the RO 
advised the veteran that, as her knee disabilities were now 
service connected, in order to address her claim of 
entitlement to service connection for her right elbow 
disability as secondary to her knee disabilities, VA needed 
medical evidence from a physician confirming her belief that 
a relationship exists between the disabilities of her knees 
and her right elbow, together with clinical treatment records 
used by the physician.  The veteran submitted no additional 
evidence regarding the right elbow claim, and in April 1998 
the RO notified her that it had denied the claim.  The 
veteran has neither commenced nor perfected an appeal of that 
determination, nor has she attempted to reopen it, so that 
matter is not before the Board.  

The Board notes the veteran asserted in April 1996 and 
October 1997 entitlement to compensation under 38 U.S.C.A. 
§ 1151 because she believed that she incurred additional 
disability as the result of surgery on her now service-
connected left knee disability.  In particular, she asserts 
she sustained left foot, leg and ankle disabilities as a 
result of surgery on her left knee to correct what is now a 
service-connected left knee disability.  That claim was 
denied in April 1998, and the veteran was notified of that 
determination but to date has neither commenced nor perfected 
an appeal thereof.  Accordingly, it is not before the Board 
at this time.  

In an April 1998 rating decision, the RO granted an increased 
rating to 30 percent for varicose veins, effective December 
1995. A NOD was not filed, and that issue is not before the 
Board at this time.  

A June 1999 letter from the RO to the veteran indicates that 
they are currently working on her claim for an increased 
rating for her service-connected bilateral knee disability.  
That matter is referred to the RO for appropriate action.  

Finally, the report of a May 1997 VA compensation and pension 
examination reflects the examiner's assessment that severe 
varicose veins prevent gainful employment in the veteran's 
prior work as a teacher.  The Board construes that as an 
informal claim of entitlement to total disability rating 
based on individual unemployability, and because there is no 
jurisdiction-conferring NOD regarding that claim, refers it 
to the RO for appropriate action.  

At her June 1999 hearing, the veteran indicated that she was 
not pursuing a claim for service connection for depression.  
Hearing transcript, 2.  Therefore, such issue is not before 
the Board at this time.  



FINDINGS OF FACT

1.  In a decision dated in August 1993 the VARO denied 
increased ratings for bilateral varicose veins and for 
residuals of an avulsion fracture of the middle phalanx 
palmar aspect of the left hand (minor); denied service 
connection for thoracic outlet syndrome, cardiovascular 
disease manifested by rheumatic heart disease or mitral valve 
disease, arthritis, post-operative residuals of exotropia, 
typhoid, salmonella, hepatitis, pyelonephritis, back strain, 
migraine headaches, nasal trauma, sinusitis, vaginitis, 
asthma, allergic rhinitis, exotropia, tubal ligation, 
bilateral hearing loss; denied special monthly compensation 
based on loss of use of a creative organ; and denied a 
compensable evaluation under 38 C.F.R. § 3.324.  

2.  On September 9, 1993, the veteran was notified by the RO, 
at her last known address, of the August 1993 decision.  A 
NOD regarding the RO's notification dated September 9, 1993, 
was received by the RO January 3, 1994.  A SOC addressing 
those claims was furnished to the veteran and her attorney on 
May 25, 1994.  The veteran's substantive appeal dated 
September 12, 1994, was hand-delivered to the RO on September 
12, 1994.  

3.  In October 1993 the RO received additional service 
medical records.  

4.  Competent evidence of in-service incurrence or 
aggravation of a cardiovascular disability manifested by 
rheumatic heart disease or mitral valve disease, or of a 
nexus between the veteran's current cardiovascular disability 
and service, has not been submitted.  

5.  Competent evidence of a current disability identified as 
thoracic outlet syndrome, and of a nexus between such 
disability and service, has not been presented.  

6.  Competent evidence of a current disability identified as 
rheumatoid arthritis has not been submitted, nor has 
competent evidence of current degenerative or traumatic 
arthritis of multiple joints; competent evidence of a nexus 
between such disability and service or between such 
disability and the one year period following service has also 
not been presented.

7.  Competent evidence reveals the veteran was treated for 
exotropia before and after service, and the veteran's service 
medical records reflect she underwent several surgical 
procedures for exotropia in service.  

8.  Competent evidence of a current disability attributed to 
typhoid or residuals thereof, and of a nexus between such 
disability and service, has not been presented.  

9.  Competent evidence of a current disability attributed to 
salmonella or residuals thereof, and of a nexus between such 
disability and service, has not been presented.  

10. Competent evidence of a current disability attributed to 
hepatitis or residuals thereof, and of a nexus between such 
disability and service, has not been presented.  

11. Competent evidence of a current disability manifested by 
pyelonephritis and urinary tract infections, and of a nexus 
between such current disability and service, has not been 
presented.  

12. Competent evidence of a current low back disability, of a 
back disability in service and of a nexus between the current 
low back disability and service has been presented.

13. Competent evidence of a current migraine disability, of 
in-service incurrence or aggravation of a disease or injury 
manifested by migraine headaches, and of a nexus between the 
in-service injury or disease and a current disability 
manifested by migraine headaches has not been presented.  

14. Competent evidence of a current disability due to nasal 
trauma and of a nexus between that current disability and 
service has not been presented.  

15. Competent evidence of a current disability manifested by 
sinusitis, and of a nexus between that current disability and 
service, or between that current disability and a disability 
incurred or aggravated in service, has not been presented. 

16. Competent evidence of a current disability manifested by 
vaginitis, and of a nexus between that current disability and 
service, or between that current disability and a disability 
incurred or aggravated in service, has not been presented.

17. Competent evidence of a current disability manifested by 
asthma, and of a nexus between that current disability and 
service, and between that current disability and a disability 
incurred or aggravated in service, has not been presented.  

18. Competent evidence of a current disability manifested by 
allergic rhinitis, and of a nexus between that current 
disability and service, or between that current disability 
and a disability incurred or aggravated in service, has not 
been presented.

19. Competent evidence of a nexus between the veteran's 1985 
tubal ligation and service, or between that current 
disability and a disability incurred or aggravated in 
service, has not been presented.

20. Competent evidence of a nexus between bilateral hearing 
loss and service, or between that current disability and a 
disability incurred or aggravated in service, has not been 
presented.




CONCLUSIONS OF LAW

1.  A substantive appeal with respect to the September 9, 
1993, notice of the August 1993 rating decision was not 
timely filed.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.305 (1999).  

2.  Service medical records received by the RO in October 
1993 reopened the August 1993 rating decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(c).  

3.  The reopened claim of entitlement to service connection 
for a cardiovascular disability manifested by rheumatic heart 
disease or mitral valve disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).

4.  The reopened claim of entitlement to service connection 
for thoracic outlet syndrome is not well grounded.  
38 U.S.C.A. § 5107(a).  

5.  The reopened claim of entitlement to service connection 
for arthritis is not well grounded.  38 U.S.C.A. § 5107(a).

6.  The reopened claim of entitlement to service connection 
for eye disorder, including exotropia, is well grounded.  
38 U.S.C.A. § 5107(a).  

7.  The reopened claim of entitlement to service connection 
for typhoid is not well grounded.  38 U.S.C.A. § 5107(a).  

8.  The reopened claim of entitlement to service connection 
for salmonella is not well grounded.  38 U.S.C.A. § 5107(a).  

9.  The reopened claim of entitlement to service connection 
for hepatitis is not well grounded.  38 U.S.C.A. § 5107(a).  

10. The reopened claim of entitlement to service connection 
for pyelonephritis and urinary tract infections is not well 
grounded.  38 U.S.C.A. § 5107(a).  

11. The reopened claim of entitlement to service connection 
for low back disability is well grounded.  38 U.S.C.A. 
§ 5107(a).  

12. The reopened claim of entitlement to service connection 
for migraine headaches is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

13. The reopened claim of entitlement to service connection 
for nasal trauma is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

14. The reopened claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107(a).  

15. The reopened claim of entitlement to service connection 
for vaginitis is not well grounded.  38 U.S.C.A. § 5107(a).  

16. The reopened claim of entitlement to service connection 
for asthma is not well grounded.  38 U.S.C.A. § 5107(a).  

17. The reopened claim of entitlement to service connection 
for allergic rhinitis is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

18. The reopened claim of entitlement to service connection 
for tubal ligation is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

19. The reopened claim of entitlement to service connection 
for bilateral hearing loss is not well grounded under either 
version of the applicable regulation.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.385.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of the Substantive Appeal regarding the
 September 9, 1993, notice of the August 1993 rating decision
Background
In an August 1993 rating decision the RO denied increased 
ratings for bilateral varicose veins and for residuals of an 
avulsion fracture of middle phalanx palmar aspect of the left 
hand (minor); denied service connection for a cardiovascular 
disability manifested by rheumatic heart disease or mitral 
valve disease, thoracic outlet syndrome, arthritis, post-
operative residuals of exotropia, typhoid, salmonella, 
hepatitis, pyelonephritis, back strain, migraine headaches, 
nasal trauma, sinusitis, vaginitis, asthma, allergic 
rhinitis, tubal ligation, bilateral hearing loss; denied 
special monthly compensation based on loss of use of a 
creative organ; and denied a compensable evaluation under 
38 C.F.R. § 3.324.  The veteran and her attorney were 
notified of that decision September 9, 1993, and were 
provided a statement of appellate rights informing them how 
to commence and perfect an appeal of that decision.  The 
notice was sent to the veteran's and her attorney's addresses 
of record.  The appellant submitted a NOD, which was received 
by the RO January 3, 1994.  She and her attorney were 
furnished a SOC on May 25, 1994.  The SOC was accompanied by 
a VA Form 9, Appeal to Board of Veterans' Appeals 
(substantive appeal), and the veteran and her attorney were 
told in a cover letter that the substantive appeal had to be 
completed and returned to the RO if the veteran wished to 
continue with her appeal.  

The substantive appeal was hand-delivered to the RO September 
12, 1994.  A VA Form 21-6789, Deferred Rating Decision, dated 
September 16, 1994, reported that the veteran and her 
attorney were advised that the substantive appeal was not 
timely.  The hearing transcript prepared regarding the 
September 15 and 16, 1994, hearing officer hearing also 
reflects that the veteran and her attorney were advised 
during the hearing that the substantive appeal was not 
timely.  They testified at the hearing and have continued to 
assert that it was due on Saturday, September 10, 1994, and 
that the attorney tried to file it Friday, September 9, 1994, 
but by the time he got to the VA office it had closed for the 
day.  He waited until the following Monday, September 12, 
1994, and hand-delivered it.  September 12, 1994, was, in 
fact, the date on which the substantive appeal was filed.  
The veteran argues that as the substantive appeal was due on 
September 10, 1994, which was a Saturday, when it was hand 
delivered on the next workday, Monday, September 12, 1994, it 
was timely.  In support of that argument she cites a federal 
rule of civil procedure, and asserts a construction of 
38 C.F.R. § 20.305 that makes September 10, 1994, the due 
date, adjusted to September 12, 1994, the next workday.  

Applicable Laws and Regulations
Appellate review is initiated by a timely filed NOD in 
writing from the appellant and, after a SOC has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.202.  The time 
limit for filing a substantive appeal is one year from the 
date of mailing of the notice of the determination, or 60 
days from the date the SOC was mailed, whichever is later.  
38 C.F.R. § 20.302.  Otherwise, the decision becomes final. 

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday or a legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b).  

The law provides that questions about the timeliness of an 
appeal shall be determined by the Board.  38 U.S.C.A. § 
7105(d)(3).

Analysis
With regard to the veteran's assertions that the September 
12, 1994, substantive appeal was timely, the Board has 
carefully considered her arguments, the evidence of record, 
and the applicable laws and regulations.  Contrary to the 
veteran's assertions, the Board finds that the RO correctly 
applied 38 C.F.R. § 20.305(b).  The first day of the one year 
period that began to run as the result of the mailing of the 
notification of the August 1993 decision on September 9, 
1993, was September 9, 1993; however, that date is excluded 
from the one year period by 38 C.F.R. § 20.305(b).  The last 
day was September 9, 1994, a Friday.  There is no indication 
the veteran or her attorney requested an extension of the 
time for filing the substantive appeal as provided under 
38 U.S.C.A. § 7105(d)(3).  The veteran's substantive appeal 
dated September 12, 1994, was not mailed but was hand-
delivered for filing September 12, 1994, after the one year 
period ended.  Therefore, it was not timely filed.  

What is significant about these time requirements for filing 
is that they relate to the jurisdiction of the Board.  If a 
veteran fails to complete an appeal within the required time, 
it is incumbent upon the Board to reject the application for 
review on appeal.  This is not a matter within the Board's 
discretion; the timeliness standards for filing appeals to 
the Board are prescribed by law. If a claimant fails to file 
a substantive appeal in a timely manner, and fails to timely 
request an extension of time, "[s]he is statutorily barred 
from appealing the RO decision."  Roy v. Brown, 
5 Vet. App. 554, 556 (1993); cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

The veteran, however, has contended through her attorney at 
her hearing, that the Rowell case instructs that the 
substantive appeal is not critical to an appeal for the 
Board's jurisdiction and should be waived in this case.  At 
this time in the case at hand, the undersigned does not 
agree.  The instant case is unlike the factual situation in 
the Rowell case, in which there were requests for extensions 
of time to file the substantive appeal and the RO did not 
close the appeal for failure to timely file a 1-9 
(substantive appeal).  See Rowell, 4 Vet. App. at 16-17.  
Subsequently, as noted above, the Roy case elaborated that 
the discussion provided in Rowell could not lead to the 
conclusion that "the RO or the Board generally, and in all 
cases, has discretion to waive the express provisions of 
§ 20.303."  See Roy, 5 Vet. App. at 556.  In a more recent 
case, the United States Court of Appeals for Veterans Claims 
(Court) reiterated that a "claimant must then file a 
substantive appeal" [after issuance of an SOC].  See Stuckey 
v. West, No. 96-1373 (U.S. Vet. App. November 17, 1999) at 8.  

The veteran's attorney also presented arguments at the June 
1999 hearing that certain briefs or other communications 
provided to the RO in September 1993 constituted a 
substantive appeal.  The Board notes that the SOC was not 
furnished to the veteran until May 1994.  As provided in the 
regulation set forth above, a substantive appeal is filed 
after the issuance of an SOC.  Consequently, the Board cannot 
conclude that communications provided earlier than the time 
of the SOC were a substantive appeal in response to the SOC.  

The Board finds that the required substantive appeal was not 
timely filed.  The August 30, 1993, rating decision is a 
final determination, subject to reopening only upon 
submission of new and material evidence as provided in 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Whether new and material evidence has been submitted to 
reopen 
the previously denied claims of entitlement to service 
connection
Background
The veteran served on active duty for approximately six 
years.  The Board notes that the following disabilities have 
been adjudicated service-connected:  bilateral varicose 
veins, rated 30 percent disabling since December 1995; 
chondromalacia of the left knee with degenerative changes, 
rated 10 percent disabling since December 1997; 
chondromalacia of the right knee with degenerative changes, 
rated 10 percent disabling since November 1995; residual of 
avulsion fracture of the middle phalanx palmar aspect of the 
left hand (minor), assigned a noncompensable rating since 
June 1980.  With due consideration afforded for the bilateral 
factor provided by regulation, the current combined 
disability rating is 50 percent.  

In August 1993 the RO denied service connection for rheumatic 
heart disease, thoracic outlet syndrome, arthritis, post-
operative residuals of exotropia, typhoid, salmonella, 
hepatitis, pyelonephritis, back strain, migraine headaches, 
nasal trauma, sinusitis, vaginitis, asthma, allergic 
rhinitis, exotropia, tubal ligation and bilateral hearing 
loss.  The veteran and her attorney were notified of that 
decision in a letter dated September 9, 1993.  She filed a 
NOD in January 1994, was provided a SOC in May 1994, and her 
attorney hand delivered a substantive appeal for filing on 
September 12, 1994.  As the veteran had not perfected an 
appeal of the August 1993 rating decision within one year of 
having been provided notice of that decision, it became final 
and the purported substantive appeal filed in September 1994 
was accepted as an attempt to reopen the August 1993 rating 
decision.  

Applicable Laws and Regulations
The Secretary cannot consider a previously denied claim 
unless it has been reopened by new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.104 (1998).  A 
three-step analysis of an attempt to reopen a previously 
denied claim is conducted under 38 U.S.C.A. § 5108 (West 
1991).  Elkins v. West, 12 Vet. App. 209, 217-218 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203, 207 (1999) (en 
banc).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material.  For the purposes of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is presumed under 
Justus v. Principi, 3 Vet. App. 510 (1992), although patently 
incredible evidence is not entitled to that presumption.  
Duran v. Brown, 7 Vet. App. 216 (1994).  Second, if the claim 
is reopened, VA must determine whether, based upon all the 
evidence of record and presuming its credible, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, it must 
be evaluated on its merits provided the duty to assist set 
out 38 U.S.C.A. § 5107(a) (West 1991) has been met.  Winters.  

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Where 
the new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision has become final, the former decision will be 
reconsidered by the agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.156(c).  

Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied, 524 U.S. 940 
(1998).  Until a well-grounded claim has been presented, VA 
has no duty to assist a claimant.  Morton v. West, 12 Vet. 
App. 477 (1999), mot. for en banc review den'd July 28, 1999. 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  A layperson is qualified only to provide competent 
evidence of the symptoms she experiences, not of the 
diagnosis of an in-service disease or injury, or of a nexus 
between a current diagnosis and an in-service disease or 
injury.  Falzone v. Brown, 8 Vet. App. 398 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Likewise, a lay person 
is not qualified to provide competent evidence that the 
current symptoms she experiences are related to symptoms she 
experienced since separation from active duty.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

In this regard, the Board notes that the veteran testified 
that her opinions on medical matters should be afforded more 
weight than that afforded a layperson's opinion, as she had 
one year of nursing school, was a nurse in the service, and 
was a ski patrol after service.  As a ski patrol, she 
contends, medical professionals relied on her assessment of 
an individual's medical condition when administering first 
aid to an injured skier.  She suggests that, based on her 
medical background, her opinions as to medical matters are 
competent medical evidence thereof.  Following a review of 
the record, the Board finds that the veteran has not 
established that she is a medical professional.  Service 
records do refer to one year of college, and the veteran 
testified in June 1999 that the program she pursued then was 
nursing.  However, there is no indication that she has ever 
completed the coursework required to receive certification or 
licensure as a nurse, or as any other medical professional, 
or that she has received such certification or licensure.  
Accordingly, the record does not suggest that the veteran's 
opinions as to matters requiring medical training can be 
considered competent medical evidence.  See Black v. Brown, 
10 Vet. App. 279 (1997).  

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131.  For veterans who served 90 days 
or more during a period of war, if chronic diseases, such as 
arthritis or a cardiovascular-renal disease, become manifest 
to a degree of 10 percent or more within one year from the 
date of separation from such service, such disease will be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no record of evidence of 
such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Analysis
The record reflects that when the August 1993 rating decision 
denying these claims was rendered, the RO did not have before 
it all of the veteran's service medical records.  In 
particular, an envelope containing two folders with medical 
records dated from 1977 to 1978 regarding care administered 
at March Air Force Base and at Incirlik were forwarded to the 
RO by National Personnel Records Center in October 1993, and 
were received by the RO in October 1993.  There is no 
indication that the additional medical records were 
considered by the RO with regard to these claims, however.  
That evidence is new, as it was not previously of record.  It 
is material, as it pertains to medical care administered 
during service.  Accordingly, the Board finds that the August 
30, 1993, rating decision denying service connection for 
rheumatic heart disease, thoracic outlet syndrome, arthritis, 
post-operative residuals of exotropia, typhoid, salmonella, 
hepatitis, pyelonephritis,  back strain, migraine headaches, 
nasal trauma, sinusitis, vaginitis, asthma, allergic 
rhinitis, exotropia, tubal ligation and bilateral hearing 
loss has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

The Board notes the veteran's assertions that her complete 
service medical records have not been obtained.  Records she 
submitted in November 1992 consisted of post service medical 
records reflecting medical care administered by the service 
department at a time when the veteran was not on active duty 
but was a dependent of an individual who was on active duty.  
As noted above, it does appear that when the RO adjudicated 
the claims in August 1993 it did not have all of the 
veteran's service medical records before it.  However, in 
October 1993 the final group of service medical records was 
received.  The Board is satisfied that it has obtained all of 
the veteran's service medical records.  

The Board notes that the RO concluded that only the rheumatic 
fever claim was reopened.  See Supplemental Statement of the 
Case furnished May 1, 1997.  Although the Board has decided 
the attempt to reopen the service connection claims 
differently than the RO, the veteran has not been prejudiced 
by the decision that these previously denied claims have been 
reopened, as she has steadfastly argued that each disability 
for which she seeks service connection was incurred or 
aggravated in service, that she has experienced continual 
symptomatology since service, and that she currently 
experiences disability from each condition.  Based on the 
foregoing, the Board concludes that remand is not required 
under Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Applying to these reopened claims the next step of the 
analysis set out in Winters, the Board must now ascertain 
whether the reopened claims are well-grounded as that phrase 
is used in 38 U.S.C.A. § 5107(a). 

Cardiovascular Disability 
The veteran's service medical records reflect that six days 
following entrance into active duty in May 1972 she required 
treatment for fainting spells, which she reported to 
examiners had been occurring for the last three years.  She 
also reported no history of rheumatic fever.  Upon further 
investigation, a systolic ejection murmur was noted, with no 
significant mitral insufficiency.  It was concluded by the 
service department that the condition existed prior to 
service.  A 1977 examination report noted a Grade II/VI 
holosystolic murmur heard best at the apex, and reflected the 
examiner's opinion that the veteran had a suspected mitral 
valve disease on the basis of physical examination, had a 
history of rheumatic heart disease, and recommended rheumatic 
fever prophylaxis with erythromycin.  He added that the 
veteran should be evaluated yearly for a cardiac condition.  
On her separation examination in 1978 the examiner noted no 
murmur at that time, but that he had previously heard a heart 
murmur.  The diagnosis was rheumatic valvular disease.  

An April 1979 post service medical record noted an assessment 
of mitral valve prolapse secondary to Marfan's syndrome.  In 
her August 1992 brief, the veteran asserted entitlement to 
mitral heart disease and other heart problems, and to 
problems secondary to cardiovascular problems.  She argued 
that she had no heart problems prior to her military service, 
but that at Lackland Air Force Base suffered a heart attack 
and was told she had a mitral heart murmur, which she says 
worsened during service.  The Board notes that the medical 
records from Lackland dated in 1972 incident to 
hospitalization administered when the veteran fainted 
indicate a murmur was detected, but that electrocardiogram 
(EKG) and chest x-rays were completely normal.  There is no 
notation in the records of a heart attack.  She also asserted 
that she believes she had her first bout with rheumatic fever 
at Lackland, and as a result has rheumatoid arthritis and had 
to undergo a tubal ligation after the birth of her second 
child.  The records from Lackland do not report treatment 
there for rheumatic fever.  

In an affidavit also dated in August 1992 the veteran 
explained that contrary to what her service medical records 
report, she did not have rheumatic fever as a child, was not 
treated for rheumatic fever as a child, and received no 
treatment for a heart problem until she was hospitalized at 
Lackland in May and June 1972.  She added that she accepted 
discharge from active duty because of her shortness of 
breath, chest pains, swelling and numbness of the arms and 
leg, and fluid in her lungs, and partly because she believed 
she was going to die.  She asserted that she still has the 
same symptoms, and has been told she might develop congestive 
heart disease as a result of her valve problems.  A medical 
treatise submitted on the veteran's behalf addressed 
cardiovascular disabilities, but did not provide information 
that addressed whether this veteran currently has a 
cardiovascular disability that was incurred or aggravated 
during service.  The United States Court of Appeals for 
Veterans Claims, formerly known as the United States Court of 
Veterans Appeals, (Court) has held that medical article and 
treatise evidence can provide important support when combined 
with an opinion of a medical professional, but that alone 
such treatise evidence cannot be used by a lay person to 
evaluate meaningfully the facts of a specific case because 
the treatise in no way addresses, let alone eliminates, the 
possibility of the existence of other conditions that also 
present the same symptomatology.  Sacks v. West, 11 Vet. App. 
314 (1998).  The Court has recently emphasized that treatise 
evidence can be used to establish a well-grounded claim if it 
is not too general and inconclusive, and when combined with 
an opinion of a medical professional.  Mattern v. West, 12 
Vet. App. 222 (1999).  To date no opinion from a medical 
professional has been submitted that suggests that this 
veteran has a cardiovascular disability that was incurred in 
or aggravated by service, or that was present to a 
compensable degree within one year following separation from 
service.  

VA medical records dated in November 1992 include a normal 
chest x-ray; a VA compensation and pension examination 
conducted that month also showed a negative cardiovascular 
examination.  An echocardiogram performed in December 1992 
noted a history of prolapse mitral valve, but reported normal 
structure and function.  The diagnostic impression was left 
atrial enlargement.  

The veteran testified that she did not have rheumatic fever 
as a child.  She added that her service medical records show 
she had a heart murmur in service, and that post-service 
medical records show she had one following service.  She also 
testified that during basic training she had abscessed wisdom 
teeth that caused an infection in her heart, and presumably 
led to a heart murmur.  A December 1994 statement from Dr. R 
reported he had been treating the veteran since 1982, that 
she reported a history of rheumatic fever "times two" but 
no history of rheumatic heart disease, and that a 
cardiologist reported she had Marfan's syndrome with mitral 
valve prolapse.  It was Dr. R's conclusion within a 
reasonable medical certainty that the veteran does not have 
rheumatic heart disease.  The report of a December 1994 VA 
compensation and pension examination performed by a 
rheumatologist notes a reported history of mitral valve 
prolapse, but made no current findings of such a condition.  

In an April 1995 letter, Dr. E stated that that he was not 
sure that the veteran would have been accepted into service 
if she had a heart murmur.  He also indicated that he was 
unsure of her heart murmur at that time since he had not seen 
her for a number of years.  He noted that when the veteran 
was in the hospital in 1969 there were no murmurs, thrills or 
cardiomegaly of the heart.   

As noted above, the record reflects a reference by Dr. R to a 
diagnosis of mitral valve prolapse made by a cardiologist.  
Based on that evidence, the Board finds there is competent 
evidence of a medical diagnosis of current cardiovascular 
disability, and the first step of the Caluza analysis of the 
well-groundedness of the claim has been met.  

With regard to the second step of the Caluza analysis, which 
requires medical evidence of in-service incurrence or 
aggravation of a disease or injury, there is no such evidence 
of record.  The notations in the veteran's service medical 
records indicate that on the occasions that a mitral valve 
prolapse or rheumatic heart disease were detected, they were 
considered by the examiners as having existed prior to 
service and that there was no indication the condition had 
increased in severity during or as the result of service on 
active duty.  For the reasons stated above, the veteran is 
not qualified to provide a competent medical opinion 
regarding matters requiring medical expertise, although her 
assertions regarding observable symptoms are competent 
evidence of the presence of such symptoms.  Falzone; 
Espiritu.  

Furthermore, none of the post-service medical opinions 
attribute cardiac problems experienced at any time following 
the veteran's release from active duty to a disease or injury 
considered by a medical professional to have been incurred in 
or aggravated by service.  

The post-service evidence in April 1979 indicates that the 
veteran had mitral valve prolapse due to Marfan's syndrome.  
Marfan's syndrome is defined as a syndrome of congenital 
changes in the mesodermal and ectodermal tissues, and 
vascular defects...; autosomal dominant inheritance.  STEDMAN'S 
MEDICAL DICTIONARY 1734 (26th Ed. 1995).  This citation is 
provided purely for definitional purposes to aid in the 
Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 
(1995), Traut v. Brown 6 Vet. App. 181 (1994).  Use in this 
manner does not conflict with the holding in Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The Board notes that 
congenital defects are not considered to be a disease or 
injury within the meaning of applicable legislation for the 
payment of compensation benefits.  38 C.F.R. § 3.303(c) 
(1999).  The 1979 medical findings also do not contain an 
opinion that links such identified disorders to service in 
any way, including by aggravation.  Similarly, the April 1995 
private doctor's statement lacks an opinion that relates a 
heart disorder to service.  As such, this medical evidence is 
not sufficient to well ground the claim.  

The Board recognizes that service medical records refer to 
rheumatic valvular disease in 1978, prior to service 
separation.  However, post service medical records do not 
support a conclusion that there is any current disability 
from a disorder found to be rheumatic valvular disease.  That 
is, no current disability is shown.  Dr. R's conclusion was 
that the veteran did not have rheumatic heart disease, and a 
subsequent VA examination also had no current findings.  A 
claim for service connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).   

The veteran's own lay assertion that the mitral valve 
prolapse noted by Dr. W was incurred in service, due to 
rheumatic fever in service or due to the wisdom tooth 
infection, is not competent evidence of a nexus.  See Black, 
10 Vet. App. at 284.  As noted above, the medical treatise 
evidence submitted by the veteran is not sufficient to well 
ground the claim without an opinion from a medical 
professional that provides the nexus regarding this veteran's 
service and a current cardiovascular disability, and to date 
there is no competent opinion that a nexus exists between 
current rheumatic heart disease or a mitral valve disease and 
the veteran's service.  Accordingly, neither the second nor 
the third steps of the Caluza analysis of the well-
groundedness of a claim have been met.  As the veteran has 
not submitted evidence of a plausible claim, the Board 
concludes that this claim is not well grounded.  38 U.S.C.A. 
§ 5107; Caluza.  

To the extent the veteran has argued that VA has failed in 
its duty to assist her in developing this claim, the Board 
explains that while VA is cognizant of its duty to assist 
claimants, the law requires that, absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to her 
claim.  Accordingly, any perceived or actual failure by VA to 
render assistance in the absence of a well-grounded claim 
cannot be legal error.  As this claim is not well grounded, 
VA has no duty to assist the veteran.  Morton, Epps.  

In the absence of a well-grounded claim of entitlement to 
service connection for a cardiovascular disability manifested 
by rheumatic heart disease or mitral valve disease, VA will 
not address the merits of this reopened claim.  Winters.  

Thoracic Outlet Syndrome
Thoracic outlet syndrome is not among the diagnoses found in 
the veteran's service medical records.  In the October 1980 
VA compensation and pension examination report the examiner 
noted that the veteran's arms occasionally go numb, and at 
the same time also get somewhat paralyzed.  He added "[t]his 
has been diagnosed in the past as a thoracic outlet syndrome, 
but seems to have developed since she left the military."  
The veteran asserted in her August 1992 claim that the 
thoracic outlet syndrome diagnosed in a VA compensation and 
pension examination was, in fact, present in service, and 
that she began to drop things and get numbness in her arms 
"probably about the time of her hospitalization in 
California for the car wreck."  The veteran's service 
medical records from March Air Force Base reflect 
hospitalization on three occasions for complaints of back 
pain, including a July 1977 hospitalization for acute 
cervical strain secondary to whiplash incurred in an 
automobile accident.  None of those records contain 
complaints of problems with the veteran's upper extremities, 
only with her lower extremities and her back. 

In the August 1992 affidavit submitted regarding this claim 
the veteran alludes to injuries of the "thoratic spine" 
which she suggests were incurred in service.  The report of a 
November 1992 VA compensation and pension examination makes 
no reference to complaints, treatment or diagnoses of 
thoracic outlet syndrome, by history or currently.  In an 
October 1994 rating decision the RO concluded that evidence 
of a current diagnosis of thoracic outlet syndrome had not 
been submitted, nor was there evidence that the condition 
existed during service on active duty or within one year 
following separation therefrom.  

Before the Board can consider the merits of this reopened 
claim it must determine whether the claim is well grounded.  
Winters.  The first step of that analysis entails 
consideration of whether there is a medical diagnosis of a 
current disability.  There is not.  The veteran's service 
medical records do not reflect complaints of, treatment for 
or diagnosis of thoracic outlet syndrome in service.  During 
the VA examination performed in October 1980, more than two 
years following separation from active duty, the examiner 
made a diagnosis of thoracic outlet syndrome.  However, there 
is no indication that the condition was present in service or 
within a year following separation from service.  
Furthermore, there is no competent evidence of record that 
the veteran currently has thoracic outlet syndrome and, most 
significantly, there is no competent evidence that, if 
present, it is related to service.  

Based on the foregoing, the Board finds that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that her reopened claim of 
entitlement to service connection for thoracic outlet 
syndrome is well grounded.  38 U.S.C.A. § 5107; Caluza.  

In the absence of a well-grounded claim, VA has no duty to 
assist the claimant and will not address the merits of the 
claim.  Morton, Epps; Winters.  

Arthritis of Multiple Joints
In her August 1992 brief, the veteran claimed she is entitled 
to compensation for rheumatoid, degenerative and traumatic 
arthritis.  In the affidavit accompanying that brief she 
reported that she was found to have a rheumatoid arthritis 
factor during a 1980 VA examination, although the Board notes 
that the lab sheet prepared incident to that examination 
reports a negative reading regarding rheumatoid arthritis.  
She also asserts that she contracted rheumatoid arthritis 
during service on active duty, and that she has had arthritis 
of some sort, either due to trauma or disease, in her hands, 
fingers, ankles, knees, elbows and back.  

In medical treatises submitted by the veteran addressing 
rheumatoid arthritis and differential diagnosis of 
multisystem disease, including the problems encountered when 
syndromes that are not clinically well defined are involved, 
there is provided no information useful in establishing that 
this veteran suffers from rheumatoid arthritis now, and that 
it was incurred or aggravated in service, and that there is a 
nexus between current rheumatoid arthritis and service.  The 
Court has recently emphasized that treatise evidence can be 
used to establish a well-grounded claim if it is not too 
general and inconclusive, and when combined with an opinion 
of a medical professional.  Mattern; Sacks.  

The veteran testified that she has arthritis in all of her 
joints.  At page 12 of the September 1994 hearing transcript 
she testified that during the VA compensation and pension 
examination conducted in November 1992, Dr. A noted that she 
had painful range of motion at the joints that were fractured 
in service.  The Board notes that the report of that 
examination indeed noted arthritis in the right elbow with no 
deformity, with pain on range of motion, and bilateral 
arthritis of the knees with full but painful range of motion.  
The veteran was unable to stand from a squatting position.  
The examiner also reported fractures of the left foot and 
ankle, but noted no deformities or residuals, and indicated 
"good strength."  Upon examination he reported normal 
examination of the joints except for painful range of motion 
of the right elbow, left ankle and both knees, with normal 
feet and gait.  At page 16 of that transcript the veteran 
testified that within one year following separation from 
service she was treated for "arthralgias" by the service 
department in Spain.  Post service medical records dated as 
early as February 1979 note complaints of arthralgias in 
fingers, knees, and elbows.  The assessment was possible 
rheumatoid arthritis.  At page 33 the veteran testified that 
she was seeking service connection for arthritis, either 
rheumatoid arthritis or degenerative arthritis, and that Dr. 
R has been treating her arthritis with anti-inflammatory 
drugs.  It was further asserted that she has not had a proper 
examination from VA that investigates the sites of arthritis.  

During a subsequent VA compensation and pension examination, 
conducted in December 1994 by a rheumatologist, the examiner 
reported he had reviewed the veteran's claims folder, which 
of course included the materials submitted by the veteran, 
and reported the veteran's reported history regarding her 
arthralgia and knee problems.  After examining the veteran, 
the physician opined that her knee pain was due to 
chondromalacia patella with some degenerative disease at the 
patellofemoral joints, which he opined was present during 
service and had slowly progressed since then.  He added that 
she had low back syndrome, which had been "present for a 
number of years."  Regarding her hand pain, he said he could 
not make a diagnosis of rheumatoid arthritis either currently 
or in the past.  He explained that the diagnosis of Marfan's 
syndrome may be the cause of hypermobility, which could 
explain many of the veteran's joint pains.  Many of her 
findings were compatible with fibromyalgia, but he could not 
opine as to how long the fibromyalgia had been present.  

With regard to the veteran's assertion that she is entitled 
to service connection for rheumatoid arthritis, the Board 
notes that the record contains no current competent diagnosis 
of the presence of that disease.  In the absence of such 
evidence, the Board concludes the reopened claim of 
entitlement to service connection for rheumatoid arthritis is 
not well grounded.  38 U.S.C.A. § 5107; Caluza; Brammer.  As 
the claim is not well grounded, VA has no duty to assist the 
veteran and cannot proceed with consideration of the merits 
of the claim.  Morton, Epps; Winters.  

With regard to the veteran's assertion that she has 
degenerative or traumatic arthritis, to the extent the knee 
joints are included in that claim the Board points out that 
the veteran is already service-connected for the degenerative 
arthritis in her knees.

With regard to the veteran's assertion that she is entitled 
to service connection for degenerative or traumatic arthritis 
of other joints, the examiner in 1994 considered the entire 
record and concluded the only sites of arthritis were the 
knees and the right elbow.  However, no examiner has linked 
the right elbow arthritis to service nor has it been shown 
that it was present to a compensable degree within one year 
of service discharge.  In the absence of competent evidence 
demonstrating the requisite nexus evidence, the claim is not 
well grounded.  (The Board otherwise points out that claims 
for disability of the right elbow, other than fracture 
residuals are addressed previously in this decision.)  The 
1994 examiner attributed the other complaints of pain to the 
veteran's Marfan's syndrome and reported that some complaints 
could be due to fibromyalgia, and said he was unable to 
diagnose the presence of rheumatoid arthritis.  

As noted above, the veteran is not competent to provide a 
current medical diagnosis.  The Board notes there are 
indications in the veteran's post-service medical records, 
within one year following separation from active duty, of 
treatment for arthralgias and arthritis.  However, it is not 
clear from those records which joints were involved, and as 
noted above the veteran is currently compensated for 
arthritis of the knees.  The medical treatise submitted by 
the veteran is not accompanied by a medical opinion that 
links current symptomatology to symptomatology experienced 
since service and to an injury or disease incurred or 
aggravated in service.  There is no basis for a conclusion 
that the veteran has submitted a well-grounded claim of 
entitlement to service connection for degenerative or 
traumatic arthritis of multiple joints.  Mattern; Sacks; 
Savage v. Gober, 10 Vet. App. 488 (1997).  

Based on the foregoing, the Board finds that although she has 
reopened her claim, the veteran has not presented a well-
grounded claim of entitlement to service connection for 
arthritis of multiple joints.  38 U.S.C.A. § 5107; Caluza.  

To the extent the veteran has argued that VA failed in its 
duty to assist her in developing this claim, the Board 
explains that while VA is cognizant of its duty to assist 
claimants, the law requires that, absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to her 
claim.  Accordingly, any perceived or actual failure by VA to 
render assistance in the absence of a well-grounded claim 
cannot be legal error.  As this claim is not well grounded, 
VA has no duty to assist the veteran and cannot proceed to 
address the merits of the claim.  Morton, Epps; Winters.

Eye disability, exotropia
The veteran's service medical records contain an examination 
conducted at the time the veteran enlisted on active duty.  
In it there is no indication of the presence of exotropia.  
In such cases, the presumption of soundness attaches.  
38 U.S.C.A. § 1111.  Additional medical evidence, however, 
clearly and unmistakably demonstrates that the condition 
existed prior to service.  This type of evidence rebuts the 
presumption of soundness.  38 C.F.R. § 3.304(b) (1999).  The 
law then provides that a preexisting injury or disease will 
be considered to have been aggravated by active duty where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).  

Service medical records and a report of an examination 
conducted during separation from active duty in 1978 report 
the veteran underwent seven eye surgeries during active duty, 
but upon examination noted no current complaints, and no 
current symptoms.  At page 68 of the transcript of the 
September 1994 hearing the veteran testified that she had 
several eye surgeries in service.  She further testified that 
one surgeon in Alaska performed experimental surgery on her 
eyes that required subsequent corrective surgery, and that 
she was told by another service department physician that the 
surgeon in Alaska had performed "experimental 
nonproductive" surgery on her. 

In support of her claim, the veteran submitted photocopies of 
the definitions of diplopia, iritis, and "ectropion," and 
stated that she is entitled to service connection for those 
disabilities due to surgery, apparently in reference to the 
seven eye surgeries performed during service to correct 
exotropia.  The Board notes that the definition of 
"ectropion" provided by appellant shows that term addresses 
disability of the eyelid, not the disability characterized by 
out-turning of the eye identified as "exotropia" in the 
record.  It appears the definition of ectropion was submitted 
in error, as there is no evidence of the presence of 
ectropion, nor does the record contain evidence of a clear 
intent to apply for a benefit based on a disability 
manifested by ectropion.  

The record contains a March 1992 statement from Dr. E, who 
treated the veteran both before and after service for 
exotropia.  He indicated he performed eye surgery in 1963, 
and then treated the veteran again in 1969 for residual out-
turning and intermittent double vision, for which glasses 
with prisms were prescribed.  In 1975 he saw her following 
inservice eye surgery, and then saw her beginning in 1982 for 
refraction.  He noted that as of 1992 she still had 
occasional diplopia, for which glasses with prisms were 
prescribed.  

In her August 1992 brief, the veteran asserted that she is 
entitled to compensation for diplopia, exotropia, "iristis" 
and eye injuries due to service, as the pre-existing 
exotropia had been largely corrected prior to service.  She 
asserts that the eye surgery she underwent in service was 
unnecessary and unsuccessful, and that she now has exotropia 
and diplopia.  She adds that she should be rated for 
"irisitis", or unhealed injury of the eye, and for 
ectropion and diplopia.  

Based on the fact that the veteran underwent surgery for 
exotropia during service, and according to Dr. E's 1992 
letter appears to still have manifestations of the condition, 
the Board finds that the veteran has presented a well-
grounded claim of entitlement to service connection for 
exotropia on the basis of aggravation of a pre-existing 
condition.  38 U.S.C.A. §§ 1153, 5107; Caluza.  Although the 
reopened claim is plausible, it is not clear from the record 
before the Board whether the veteran's pre-existing exotropia 
increased in severity during service. 

Accordingly, the Board finds that additional development is 
necessary before a decision can be made as to whether service 
connection is appropriate for exotropia on the basis of 
aggravation of that pre-existing condition.  The additional 
development will be addressed in the REMAND portion of this 
document.  

Typhoid 
In June 1980 the veteran reported she was treated for typhoid 
and for salmonella in August 1978 in Spain.  A report of an 
October 1980 VA compensation and pension examination it was 
reported by the examiner that the veteran had a typhoid 
infection "during her military connected period;"  however, 
as noted above, the veteran's service medical records do not 
reveal that she had typhoid in service.  There is no 
indication the examiner added medico-evidentiary value to the 
history regarding the purported in-service contraction of 
typhoid provided by the veteran, and so the evidence is not 
competent evidence of in-service onset of typhoid.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).   In her brief, the veteran 
asserted she became infected with "typhoid salmonella" 
while on active duty in Turkey.  She testified at page 50 of 
the September 1994 hearing transcript that she was 
hospitalized for this condition almost immediately following 
service, and so the incubation period included at least some 
of the time she was serving on active duty.  

The Board cannot find, however, records in the veteran's 
claims folder that reveal a diagnosis of typhoid during 
service.  Similarly, there is no current diagnosis of 
typhoid, or of residuals of typhoid, nor is there a medical 
opinion that establishes a nexus between a current condition 
manifested by typhoid or its residuals and service.  

With regard to the veteran's assertion that she contracted 
typhoid during service but was not diagnosed with the disease 
until shortly after service, the Board notes the materials 
submitted in support of the veteran's claim include a 
definition of typhoid.  That definition indicates that the 
causative organism of typhoid fever is salmonella typhus, and 
that the incubation period is from one to three weeks 
following exposure to infected milk or water.  Although there 
is no medical diagnosis of typhoid per se following service, 
there is a diagnosis of salmonella bacteremia soon after 
service.  However, there is no competent evidence that the 
veteran currently has a disability manifested by typhoid or 
residual thereof that was incurred or aggravated in service.  
In the absence of such competent evidence, the medical 
treatise submitted by the veteran is not sufficient to 
establish a well-grounded claim. Mattern; Sacks.  

The veteran has failed to submit evidence to justify a belief 
by a fair and impartial individual that she now has a 
disability manifested by typhoid or residuals thereof that 
was incurred or aggravated in service.  Accordingly, the 
Board concludes that a well-grounded claim of entitlement to 
service connection for typhoid or residuals thereof has not 
been presented.  38 U.S.C.A. § 5107; Caluza.  In the absence 
of a well-grounded claim, VA has no duty to assist a 
claimant, nor may it proceed to consider the merits of this 
reopened claim.  Morton, Epps; Winters.  

Salmonella 
With regard to the veteran's asserted claim of entitlement to 
compensation for salmonella, the veteran's service medical 
records contain no complaints of, treatment for or diagnosis 
of salmonella.  Her post service medical records do, however.  

In particular, a Clinical Record Narrative Summary dated in 
November 1978 regarding the veteran's August to September 
1978 hospitalization contains a discharge diagnosis of 
salmonella bacteremia.  The veteran asserts that the 
incubation period for salmonella is of such duration that 
even though she was not diagnosed with the illness until 
after separation from active duty, she believes she 
contracted the illness while still on active duty.  The Board 
notes that a report of an October 1980 VA compensation and 
pension examination it was reported by the examiner that the 
veteran had a salmonella typhus infection "during her 
military connected period;"  however, as noted above, the 
veteran's service medical records do not reveal that she had 
salmonella typhus in service.  There is no indication the 
examiner added medico-evidentiary value to the history 
regarding the purported in-service contraction of salmonella 
typhus provided by the veteran, and so the evidence is not 
competent evidence of in-service onset of salmonella.  
LeShore.  

The veteran has submitted no medical opinion in support of 
her belief that the salmonella for which she was treated 
shortly following service was actually contracted in service, 
although she did submit a portion of a medical dictionary 
that contained a definition of typhoid fever that mentioned 
salmonella typhus.  However, that evidence is not sufficient 
to well ground this claim, as it is not accompanied by 
competent medical evidence that this veteran has a current 
diagnosis of salmonella, or of residual disability that has 
been attributed to salmonella, nor is there a competent 
medical opinion that suggests a nexus between service and 
such residuals, if any.  Mattern; Sacks; Caluza; Brammer.  

As the three elements of a well-grounded claim set out in 
Caluza have not been met by the evidence of record, the Board 
finds that the veteran has not presented competent evidence 
that her claim seeking to establish entitlement to service 
connection for salmonella is plausible.  The Board concludes 
that this reopened claim is not well grounded.  38 U.S.C.A. 
§ 5107; Caluza.  Absent the submission and establishment of a 
well-grounded claim, VA cannot undertake to assist a veteran 
in developing facts pertinent to her claim, and cannot 
proceed to address the merits of the claim.  Morton, Epps; 
Winters.  

Hepatitis
Among the veteran's service medical records there is no 
evidence of complaints of, diagnosis of or treatment for 
hepatitis.  Medical records dated following service reveal 
that she was hospitalized on two occasions in 1978 for viral 
hepatitis and a urinary tract infection, and once for 
salmonella bacteremia.  The first hospitalization began 16 
days following separation from active duty, and lasted 25 
days, and the second hospitalization began only four days 
following discharge from the first hospitalization, and 
lasted 13 days.  

In her August 1992 brief, the veteran asserts that she became 
infected with hepatitis while serving on active duty in 
Turkey, and still experiences attacks of vomiting, nausea and 
diarrhea about once per month, when she is under stress or 
when she eats foods that contain grease or oil.  In the 
affidavit that accompanied her brief the veteran added that 
she contracted hepatitis at the same time she contracted 
salmonella/typhoid.  Treatises submitted by the veteran 
explained that viral hepatitis is an acute systemic disease 
caused by one of several viruses, with at least three 
clinically similar but epidemiologically distinct types, 
hepatitis A, hepatitis B and non-A non-B hepatitis, and 
discussed viral hepatitis and jaundice.  The treatises were 
not accompanied by competent medical evidence that this 
veteran contracted hepatitis in service, and so are not 
sufficient to establish a well-grounded claim.  Mattern; 
Sacks. 

The veteran testified that she was hospitalized for this 
condition soon after service, and so the incubation period 
included at least some of the time she was serving on active 
duty.  She explained that two others from her squadron also 
contracted hepatitis B, possibly from the water in Turkey.  
She also testified that although VA had no copies of the 
medical records regarding her treatment for hepatitis, she 
did.  She asserts that she suffers depression and stress from 
the hepatitis, and has some liver damage from it as well.  
She added that she suffers hepatitis-related stress 
approximately once per month.  It was also contended on her 
behalf that she has not had the proper medical examination to 
identify the current symptoms, including liver damage, of 
hepatitis. 

Although perhaps the medical treatise submitted on the 
veteran's behalf could support a conclusion that the veteran 
contracted the viral hepatitis treated so soon after service 
during service, medical records submitted on the veteran's 
behalf contain no opinion that contains a current diagnosis 
of symptoms or manifestations attributed by medical personnel 
to hepatitis contracted in service, or showing continuity of 
symptomatology.  The report of a 1980 VA compensation and 
pension examination notes a history of viral hepatitis 
contracted immediately after the typhoid and salmonella 
typhosa infection contracted in August 1978, with the only 
residual being prophylactic measures now, but there is no 
indication the examiner was diagnosing the presence of 
hepatitis in service.  Rather, it appears he was acting as a 
scribe in reporting that the veteran contracted hepatitis 
after typhoid and salmonella typhus infections "during her 
military connected period;"  there is no indication the 
examiner added medico-evidentiary value to the history 
regarding etiology provided by the veteran, and so the 
evidence is not competent evidence of in-service onset of 
hepatitis.  LeShore.  The only testimony in that regard is 
the veteran's own, and as discussed above she is not a 
medical professional with regard to this specialty, and 
cannot provide competent evidence regarding medical matters.  
Falzone; Espiritu.  

In the absence of evidence of a current disability due to 
viral hepatitis, and of a nexus between such disability and 
service, the Board finds this reopened claim is also not well 
grounded.  38 U.S.C.A. § 5107; Caluza.  VA's duty to assist 
is not operative until a claim is well grounded; therefore, 
until the veteran presents a well-grounded claim of 
entitlement to service connection for residuals of hepatitis, 
VA has no duty to afford the veteran the examination she 
requested.  Morton; Epps.  Likewise, consideration of the 
merits of the claim will not proceed until a well-grounded 
claim is presented.  Winters.

Pyelonephritis and Urinary Tract Infections 
The veteran's service medical records reflect treatment for 
urinary tract infections, and contain a June 1978 diagnosis 
of pyelonephritis.  The July 1978 separation examination 
report also notes that history, but reported the veteran had 
no complaints and no symptoms on that date. 

In her brief, the veteran asserted she had urinary tract 
infections several times during service, and with her blood 
pressure and edema, she believes she is entitled to service 
connection and a rating of 30 percent for the resulting 
disability.  In the accompanying affidavit, she reported that 
she had no problems with urination or with her kidneys before 
service, but was diagnosed with pyelonephritis in service and 
was treated for infections in service.  She added that she 
currently suffers swelling of her hand and legs when under 
stress or when on her feet for a long time, and believes that 
in conjunction with her occasional high blood pressure those 
symptoms are due in part to the kidney damage she sustained 
during service.  She has submitted no evidence from a medical 
professional that confirms that belief, however.  

She testified in September 1994 that as recently as the 
previous winter she required treatment for this condition by 
Dr. R.  She added that she never had a kidney problem before 
service, but that in service was treated on numerous 
occasions for urinary tract infections.  At page 51 of the 
transcript she testified that she continued to suffer back 
pains that felt like kidney infections every couple of 
months, and is treated for kidney infections by Dr. R.  She 
testified that as the result of kidney problems she was put 
on a low salt diet.  A treatise submitted in support of her 
claim discussed infections of the urinary tract, but provided 
no information useful in establishing that this veteran 
suffers from urinary tract infections now, and that they were 
incurred or aggravated in service, and that there is a nexus 
between current urinary tract infections and service.  In 
light of the fact that the record contains no competent 
medical evidence that the veteran now has a disability 
manifested by pyelonephritis or urinary tract infections that 
is related to service which could be combined with such 
treatise evidence, the treatise evidence is not sufficient to 
well ground the claim.  Mattern, Sacks; Caluza; Brammer.  

The record does not support a finding that the veteran had a 
chronic disability manifested by pyelonephritis or urinary 
tract infections during service.  The Board has also 
considered whether the evidence supports a finding that the 
veteran experienced symptoms and manifestations of 
pyelonephritis or urinary tract infections following service 
to the extent necessary to show continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  The veteran asserts she 
continues to suffer from pyelonephritis and urinary tract 
infections; however, she has submitted no competent medical 
evidence that her current symptoms and the symptoms she 
experienced in service are, in fact, related.  Savage.  As 
all three of the steps of the Caluza analysis of the well-
groundedness of this reopened claim have not been met, the 
Board concludes the claim is not well grounded.  38 U.S.C.A. 
§ 5107; Caluza.  

As this claim is not well grounded, VA has no duty to assist 
the veteran and cannot proceed to address the merits of the 
claim.  Morton, Epps; Winters.

Back Strain
Service medical records contain diagnoses of low back pain.  
The report of the examination performed in July 1978 just 
prior to the veteran's release from active duty noted a 
history of injury to the mid and low back, that the veteran 
was wearing a back brace for support, and that she reported 
recurrent back pain.  The diagnosis was chronic low back 
pain, symptomatic.  

In her August 1992 brief the veteran asserted she suffered a 
back injury in a water-skiing accident in service, and that 
condition worsened during service.  She explained that she 
still suffers periodic episodes of back pain, and cannot lift 
anything heavy without a risk of reinjury.  In the affidavit 
that accompanied her August 1992 brief the veteran reported 
that the service medical records from March Air Force Base 
were not available so she was not certain of the date of the 
water-skiing injury, but the Board notes that the March Air 
Force Base records have now been associated with the 
veteran's claims folder and reflect treatment administered to 
the veteran beginning September 15, 1976, for lumbosacral 
muscle strain associated with a water-skiing injury.  As 
noted by the veteran in her affidavit, she was involved in a 
motor vehicle accident in July 1977 in which the vehicle she 
was operating was struck from behind and she was treated for 
acute cervical strain.  

Post service medical records dated in October 1978 and 
January 1979 refer to low back pain, and x-rays were 
interpreted to reveal no significant abnormalities.  A record 
from Dr. C, dated in October 1983, indicates he treated the 
veteran following complaints of neck and low back pain 
attributed to a motor vehicle accident in which the vehicle 
she was operating was hit from behind by a police car that 
was traveling at a high rate of speed.  In her August 1992 
affidavit, the veteran reported that it was her belief that 
her neck was only slightly damaged in that June 1982 
automobile accident, and that four months after that accident 
she began having pain in her lower back that was very 
debilitating, and was very similar to the back pain she had 
in Turkey.  She added that she saw an orthopedic surgeon in 
October 1983 who told her that he doubted her lower back 
problem was from the 1982 accident, and that it was probably 
a flare-up of the 1976 water-skiing injury.  The Board notes 
that the claims folder contains a report from Dr. C dated in 
October 1983 in which he reports his findings, and notes her 
prior history of a 1976 back injury, but does not opine that 
the condition he diagnosed as chronic lumbar strain syndrome 
in 1983 was probably a flare-up of the 1976 water-skiing 
injury.  

At her hearing in September 1994 the veteran testified that 
she occasionally has considerable back discomfort, and that 
her back is inflexible.  She further explained that when she 
tries to lean forward her back goes "out" and causes what 
her doctor calls a "spasm."  When this occurs she has been 
known to drop, and then requires help getting up.  She 
referred to a letter from Dr. C dated in approximately 1985 
that related current back problems to incidents in service.  
In a VA compensation and pension examination conducted in 
December 1994 by a rheumatologist, the examiner added that 
the veteran had low back syndrome, which had been "present 
for a number of years."  

The veteran has a current medical diagnosis, low back 
syndrome.  She was treated on several occasions for back pain 
during service.  There has yet to be added to the record, 
however, an opinion from medical personnel that asserts a 
nexus between the current low back syndrome and service.  The 
closest item of evidence in that regard is the 1994 VA 
examiner's opinion that the current condition had been 
present for a number of years; although the "number" of 
years it was present was not indicated, for purposes of 
ascertaining whether this claim is well grounded, the Board 
will construe that statement in the light most favorable to 
the veteran.  Accordingly, the Board finds that this reopened 
claim of entitlement to service connection for back strain is 
well grounded.  38 U.S.C.A. § 5107; Caluza.  

As the reopened claim is well grounded, the Board will 
proceed to consider it on its merits.  Winters.  VA has a 
duty to assist a veteran in developing a claim once that 
claim is well grounded.  In this case, the Board notes that 
the record contains no opinion that clearly addresses the 
question of whether the veteran's current back disability and 
the complaints of back problems in service are linked, 
although the December 1994 rheumatologist opinion suggests 
the current back problems may be related to service.  The 
Court has held that the duty to assist includes, in the 
appropriate case, the duty to conduct a medical examination 
to obtain such an opinion when a claim is well grounded.  
Hampton v. Gober, 10 Vet. App. 481, 482 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

The Board concludes that although a well-grounded claim of 
entitlement to service connection for back strain has been 
presented, additional development is necessary before the 
claim can be addressed on the merits.  The additional action, 
to be taken by the RO, will be addressed in the REMAND 
portion of this document.  

Migraine Headaches
Among the veteran's service medical records is a radiographic 
report dated in March 1973 that reflects she was hit in the 
head with a rifle butt, so a skull series was ordered.  The 
report stated the skull series was negative, with no fracture 
demonstrated, but that some physiologic calcification was 
present.  Her separation examination report dated in July 
1978 refers to a history of head injury in 1973 that the 
examiner reported resulted in an uneventful recovery, with no 
problems noted since, and was not incapacitating.  The 
examination report also noted the veteran's report of 
frequent and severe headaches and eye problems, and indicated 
they were associated with the veteran's exophthalmica.  

In her brief and affidavit dated in August 1992, and in her 
hearing testimony, the veteran asserted that when she was 
ordered to participate in a mock riot in service she was 
struck in the head by a security policeman, rendered 
unconscious by the blow.  She added that she has had migraine 
headaches since then, during service and afterwards.  
Following service she was treated for migraine headaches by 
Dr. R in 1986 and 1987.  A treatise submitted in support of 
her claim discussed migraine headaches, but provided no 
information useful in establishing that this veteran suffers 
from migraine headaches now, that they were incurred or 
aggravated in service, and that there is a nexus between 
current migraines and service.  The report of a December 1994 
VA compensation and pension examination performed by a 
rheumatologist notes a reported history of occasional 
migraine headaches, but made no current findings of such a 
condition.  

In order to establish entitlement to service connection, the 
veteran must first present a well-grounded claim.  
38 U.S.C.A. § 5107.  As explained above, VA analyzes claims 
to ascertain whether they are well grounded by using the 
three-step analysis set out in Caluza.  The first step 
requires a medical diagnosis of a current disability.  
Although there is medical evidence dated in 1987 of 
migraines, there is no medical evidence that the veteran has 
a current medical diagnosis of migraines.  The veteran's 
service medical records contain no diagnosis of migraine 
headaches, although they do contain reports of headaches.  
The veteran asserts that the headaches she had in service 
were migraines, but she is not competent to make such a 
diagnosis, which must be made by a medical professional.  
Falzone; Espiritu.  There is no medical evidence that opines 
as to whether the veteran currently has migraine headaches 
that are related to service.  

For those reasons, the Board finds the veteran has not 
submitted competent evidence of a current migraine disability 
that was incurred or aggravated in service. This reopened 
claim is not well grounded.  38 U.S.C.A. § 5107; Caluza; 
Brammer.  

To the extent the veteran may have argued that VA has failed 
in its duty to assist her in developing this claim, the Board 
explains that while VA is cognizant of its duty to assist 
claimants, the law requires that, absent the submission and 
establishment of a well-grounded claim, VA cannot undertake 
to assist a veteran in developing facts pertinent to her 
claim.  As this claim is not well grounded, VA has no duty to 
assist the veteran and cannot proceed to address the merits 
of the claim.  Morton, Epps; Winters. 

Nasal Trauma
The veteran seeks service connection for nasal trauma, and in 
her August 1992 affidavit refers to the fact that on one and 
possibly two occasions during service her nose was broken.  
Examination reports prepared in October 1977 and July 1978 
refer to a history of nasal fracture with an uneventful 
recovery, and described the nose as normal upon examination 
on those dates.  She further asserts that since her nose 
fracture healed she has had intense sinus pressure when she 
has a head cold, and that she has severe, frequently 
incapacitating recurrences of sinus infection that require 
treatment by antibiotics that cause vaginal infections.  This 
claim was denied in August 1993.  The veteran expressed 
disagreement with that decision, and was provided a SOC in 
which it was explained that neither service medical records 
nor post-service medical records contain evidence of nasal 
trauma, including fractures.  

To prevail in her reopened claim of entitlement to service 
connection for nasal trauma, there must be current medical 
evidence of a disability.  The record contains no such 
evidence.  Although there is evidence in the October 1977 and 
July 1978 examination reports that the veteran sustained a 
fractured nose in service, those examination reports also 
reveal that her nose was normal when she was examined on 
those dates.  Subsequent x-rays obtained incident to a VA 
examination were interpreted to reveal no evidence of 
fracture.  The fact that the veteran sustained trauma to her 
nose during service on active duty is not enough to establish 
entitlement to service connection for nasal trauma; there 
must be a current disability.  38 U.S.C.A. § 5107; Caluza; 
Brammer.  The only evidence in support of the veteran's 
assertion that she has a disability due to nasal trauma 
sustained in service is her own statement, and she is not 
qualified to provide competent evidence regarding medical 
matters, such as whether a current disability is linked to an 
injury sustained in service.  Falzone; Espiritu.  In the 
absence of competent evidence of a current disability 
attributed by medical personnel to nasal trauma, and in the 
absence of an opinion from a medical professional that 
provides a nexus between service and a current disability 
attributed to nasal trauma, there can be no well-grounded 
claim.  Caluza.  

Based on the foregoing, the Board finds that the veteran has 
not submitted evidence to justify a belief by a fair and 
impartial individual that her claimed entitlement to service 
connection for nasal trauma is well grounded.  Accordingly, 
the Board concludes the claim is not well grounded.  
38 U.S.C.A. § 5107; Caluza.  

As this claim is not well grounded, VA has no duty to assist 
the veteran and cannot proceed to address the merits of the 
claim.  Morton, Epps; Winters.

Sinusitis
The veteran asserted in her brief and affidavit dated in 
August 1992 that she has had problems with her sinuses since 
service, beginning when she was almost constantly sick with 
colds and fevers while stationed in Alaska, and particularly 
after breaking her nose on two occasions between July 1976 
and July 1977.  Medical records from Northern Montana 
Hospital dated in September 1987 reflect diagnostic 
impressions of recurrent sinusitis with turbinate 
hypertrophy.  A turbinectomy was performed, and nasal antral 
windows were created.  A pathology report regarding the 
turbinates indicated an area of squamous metaplasia, without 
atypia.  No malignancy was detected in the sections examined.  

Even after the 1987 surgery, the veteran reported in her 
affidavit, she continued to experience sinus infections.  She 
testified that in service she began having sinus problems 
that eventually led to surgery in 1987.  A treatise submitted 
in support of her claim discussed sinusitis, but provided no 
information useful in establishing that this veteran suffers 
from sinusitis now, that it was incurred or aggravated in 
service, and that there is a nexus between current sinusitis 
and service.  The veteran also testified that she has sinus 
infections approximately every three months, for which she 
must take antibiotics. 

Evidence submitted during the pendency of this claim does not 
reflect that the veteran has a current medical diagnosis of a 
disability manifested by sinusitis.  The veteran's assertions 
in that regard are not competent medical evidence.  The 
veteran's assertions that sinusitis that she had in service 
caused the nasal surgery she underwent in 1987 is likewise 
not competent medical evidence.  Falzone; Espiritu.  Finally, 
the veteran's assertions that she now has sinusitis and that 
it is related to service is also not competent evidence of 
such a relationship.  The record contains no evidence from a 
medical professional that addresses the elements necessary to 
establish a well-grounded claim under Caluza.  The medical 
treatise she submitted without a medical opinion is not 
sufficient to well ground  this claim.  Mattern; Sacks.  

Based on the foregoing, the Board finds no support in the 
record that would justify a belief by a fair and impartial 
individual that the veteran's claim of entitlement to service 
connection for sinusitis is well grounded.  Accordingly, the 
Board concludes that the claim is not well grounded.  
38 U.S.C.A. § 5107; Caluza.  

As this reopened claim is not well grounded, VA has no duty 
to assist the veteran and cannot proceed to consider the 
claim on the merits.  Morton, Epps; Winters.

Vaginitis
The veteran's service medical records contain a report of a 
separation examination dated in July 1978 in which it was 
reported that she reported yeast infections in the past with 
uneventful recovery and that they were not incapacitating.  
In her brief and accompanying affidavit, the veteran asserted 
that she was diagnosed with a yeast infection in service and 
now has them several times a year.  The veteran asserted in 
her affidavit and testified that the antibiotics she takes 
for her sinusitis puts her at risk for vaginitis.  She 
testified that she continues to have vaginitis, for which she 
was first treated with prescription medication such as the 
one she obtained from Don's Pharmacy, and for which she can 
now obtain nonprescription medication.  

The Board notes that, if sinusitis was service connected and 
if it was shown by medical evidence that the treatment for 
sinusitis caused additional disability, such as vaginitis, 
service connection for that additional disability may be 
warranted under VA regulations.  38 C.F.R. § 3.310.  A 
treatise submitted in support of her claim that discusses 
vaginal discharge also cites the use of systemic antibiotics 
as a common risk factor for yeast infections.  However, the 
veteran has submitted no opinion from a medical professional 
that asserts that this veteran suffers from vaginitis now, 
and that it was incurred or aggravated in service and that 
there is a nexus between current vaginitis and service, or 
that there is a nexus between current vaginitis and the 
medication the veteran argues she takes to treat the 
sinusitis that she asserts should be service connected.  The 
treatise evidence alone is not sufficient to well ground this 
claim.  Mattern; Sacks.

The record contains no medical diagnosis of a current 
disability manifested by vaginitis.  As there is no medical 
opinion that provides the nexus opinion necessary to 
establish the presence of a well-grounded claim under Caluza, 
the Board concludes that the claim of entitlement to service 
connection for vaginitis is not well grounded.  38 U.S.C.A. 
§ 5107; Caluza.  

As this reopened claim is not well grounded, VA has no duty 
to assist the veteran.  Morton; Epps.  The Board cannot 
proceed to consider the claim on the merits.  Winters.   

Asthma
In both her brief and the accompanying affidavit, the veteran 
asserted entitlement to compensation for asthma attacks, from 
which she contends she suffered in service for the first 
time.  She added that she continues to have shortness of 
breath which she believes is asthma related.  She submitted a 
treatise in support of her claim in which the topic of asthma 
was addressed.  She testified that she never had asthma 
before service, but had to use inhalers in service to treat 
its symptoms while stationed in California and the Middle 
East.  She added that she continues to suffer from shortness 
of breath, but is not sure if that is due to asthma or to 
cardiac problems.  She testified at page 60 of the September 
1994 hearing transcript that no physician had diagnosed her 
with asthma since service.  

In the absence of competent medical evidence of a current 
asthma disability, this claim is not well grounded.  Caluza; 
Brammer.  As the veteran has not presented competent evidence 
of a current disability due to asthma, or of a nexus between 
such current disability and service, she has not presented a 
plausible claim.  38 U.S.C.A. § 5107; Caluza.  

As this reopened claim is not well grounded, VA has no duty 
to assist the veteran.  Morton; Epps.  The Board cannot 
proceed to consider the claim on the merits.  Winters.

Allergic Rhinitis
Preservice medical records include a May 1959 reference to 
allergy testing and complaints of a "runny nose," and 
subsequent preservice treatment for allergic rhinitis.  The 
veteran's April 1972 report of medical history indicated she 
had a history of hay fever, which she explained was seasonal 
and was not treated.  Service medical records note hay fever 
and nasal congestion in August 1972.  The report of a 
separation examination performed in July 1978 contains a 
notation of seasonal hayfever since childhood, treated with 
relief, that existed prior to service and of which the 
veteran had no complaints and no symptoms on the date of 
examination.  Post-service medical records reflect complaints 
of allergies and hay fever, from which the veteran reported 
to the examiner she had suffered since childhood.  

The Board notes that VA laws and regulations provide service 
connection for disabilities incurred in service, and for 
disabilities that pre-existed service but that were 
aggravated beyond their normal progression by service.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  
Therefore, if the veteran presents evidence sufficient to 
justify a belief by a fair and impartial individual that her 
allergic rhinitis began in service, or that it existed prior 
to service and was aggravated by service, she has presented a 
well-grounded claim of entitlement to service connection.  

Diseases of allergic etiology...may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination of 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1999).  

The veteran testified that she had no trouble with her nose 
before service, but that beginning in 1977 she carried a 
diagnosis of rhinitis as a routine matter.  As set out above, 
however, the medical evidence suggests she was treated for 
allergic rhinitis before service.  The record also suggests 
that, although she was treated for nasal congestion during 
service, there is no medical evidence that supports a finding 
that her pre-existing allergic rhinitis increased in severity 
during service.  The Board notes the veteran has submitted no 
medical evidence of a current diagnosis of allergic rhinitis, 
which evidence is required to meet the first step of the 
Caluza analysis.  She has not submitted a medical opinion 
that provides the nexus necessary to establish the existence 
of a well-grounded claim pursuant to the third step of the 
Caluza analysis.  

Based on the foregoing, the Board finds the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a disability manifested by 
allergic rhinitis was incurred or aggravated during service, 
or a pre-existing allergic rhinitis condition was aggravated 
beyond its normal progression in service.  Accordingly, the 
Board concludes that the claim of entitlement to service 
connection for allergic rhinitis is not well grounded.  
38 U.S.C.A. § 5107; Caluza.  

As this claim is not well grounded, VA has no duty to assist 
the veteran under 38 U.S.C.A. § 5107, and cannot proceed to 
consider the claim on the merits.  Morton, Epps; Winters.  

Tubal Ligation 
In the August 1992 affidavit that accompanied her brief the 
veteran asserted that she had been told that any pregnancy 
would kill her, and that both of her cardiologists gently 
suggested she terminate her 1981 and 1984 pregnancies.  She 
did not do so, but after giving birth in 1985 she had a tubal 
ligation "solely for medical reasons."  She asserts the 
tubal ligation was necessitated by her heart problem, which 
heart problem she asserts should be service connected by VA.  

During her September 1994 hearing the veteran testified, at 
page 67 of the transcript, that she was told by her treating 
physicians that, because of her heart problem, she should 
have no children.  The record reflects that she had a tubal 
ligation in 1985.  Accordingly, it appears the first step of 
the analysis of a claim to ascertain whether it is well 
grounded has been met, as the veteran has had a tubal 
ligation.  Caluza.

With regard to the second step of the well-grounded analysis 
set out in Caluza, the Board notes that the record clearly 
shows that the tubal ligation was not performed during 
service.  If it is shown that the procedure was proximately 
due to or the result of a service-connected disease or 
injury, such as a service-connected cardiovascular 
disability, it may be service connected under 38 C.F.R. 
§ 3.310(a).  Service connection has not been awarded for a 
cardiovascular disability.  The evidence of record regarding 
whether the procedure was necessitated by a heart condition 
that should be service connected consists of only the 
veteran's own opinion that the tubal ligation was necessary 
because of her heart problem, and that her heart problem was 
incurred or aggravated in service. As noted previously, the 
veteran's opinions regarding these specialized matters of 
medical diagnosis and causation are not competent evidence.  
Falzone; Espiritu.  There is no competent evidence of record 
to support her contention that there was a nexus between the 
post-service tubal ligation and a disease or injury incurred 
or aggravated by service.  The second and third steps of the 
Caluza analysis have not been met.  

Based on the foregoing, the Board concludes the veteran has 
failed to submit a well grounded claim of entitlement to 
service connection for the tubal ligation.  38 U.S.C.A. 
§ 5107; Caluza.  Accordingly, the reopened claim of 
entitlement to service connection for tubal ligation is 
denied.  As that claim is not well grounded, VA has no duty 
to assist the claimant, and cannot proceed to consider the 
merits of the claim.  Morton, Epps; Winters.  

Bilateral Hearing Loss
The veteran asserts that, due to exposure to noise on the 
flight line during service, and also while traveling in 
service department aircraft, she suffered hearing loss in 
service and following service, and continues to experience 
high frequency hearing loss to the extent that she requires a 
hearing aid in each ear.  

On the authorized audiological evaluation conducted incident 
to the veteran's enlistment in April 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
20
15
10
15
25

On the authorized audiological evaluation in October 1974, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
5

On the audiological evaluation in October 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
10
5
10
20
15

On the audiological evaluation in July 1978, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
10
10

The veteran's post-service medical records reflect that in 
April 1979 she complained of trauma to her right ear as a 
cause of hearing loss.  She was referred for an ear consult, 
where it was noted she had normal tympanic membranes and 
clear nasal chambers.  A Rinne test was positive in all 
frequencies bilaterally, and repeat audiometry was ordered.  
Also of record is a report of a VA compensation and pension 
examination conducted in 1980 in which the examiner reported 
normal hearing and normal tympanic membranes.  

Private medical records dated in 1987 include pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
45
50
55
LEFT
35
25
40
55
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  A 
September 1987 record from Dr. F reported that the veteran 
had bilateral sensorineural hearing loss, and the veteran 
would be scheduled to receive hearing aids.  During a 1992 VA 
compensation and pension examination it was noted that the 
veteran had a hearing aid in the right ear, that her canals 
and tympanic membranes were normal, as were bone conduction 
and Rinne tests.  No ear discharge was noted.  

Service connection for bilateral hearing loss was denied in 
1993 because the evidence showed no hearing loss in service, 
and that no hearing loss was present to a compensable degree 
within one year following separation from active duty.  In 
support of her claim, the veteran submitted medical treatise 
evidence regarding hearing loss in connection with dizziness 
and vertigo.  The Board finds that evidence is not relevant 
to the veteran's claim of entitlement to establish service 
connection for bilateral hearing loss.  

In her brief dated in August 1992 the veteran stated she had 
perfect pitch and perfect hearing prior to service, but was 
around aircraft and excessive noise during service and now 
believes she has lost about 40 percent of her hearing.  She 
reported that she was wearing one hearing aid but needed 
another one, and that she is entitled to additional 
compensation because she has both hearing and vision loss.  
In an affidavit submitted in support of her August 1992 brief 
the veteran added that by the time she left active duty she 
had trouble distinguishing the finer sounds in some of the 
languages she spoke, and could no longer tune her guitar.  
She further asserted in both the brief and the affidavit that 
she was told by Dr. F in 1987 that her kind of hearing loss 
could have come only from a loud industrial or military 
environment.  She argues that the only loud environment to 
which she was exposed was during service on active duty.  In 
January 1993 the veteran asserted that her hearing loss claim 
is well grounded, and as a result VA has a duty to assist her 
by affording her an audiological examination.  An 
audiological examination was conducted in March 1993.  Pure 
tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
45
50
LEFT
55
45
55
65
60

The examiner concluded there was mild to moderately severe 
sensorineural hearing loss bilaterally, and that the veteran 
may be a candidate for amplification.  

The veteran testified that while in Turkey she suffered 
hearing loss from working on the flight line.  At page 61 of 
the September 1994 transcript she reported that she has 
moderate to high frequency hearing loss in both ears, and 
that Dr. F had told her so.  The veteran testified that when 
she was out on the flight line in service she was given no 
hearing protection, and was never told that failure to wear 
protection could damage hearing.  She reported that she 
realized her hearing was damaged while still in service.  She 
added that she sought help for her hearing loss shortly 
following separation from service, but not until Dr. F, an 
ear, nose and throat specialist, examined her in 1987 did she 
have extensive hearing testing done.  She referred to a 
medical treatise that she asserts supports her claim that 
exposure to noise caused her current severe hearing loss.  

The report of a December 1994 VA compensation and pension 
examination performed by a rheumatologist notes the veteran 
was wearing hearing aids, with a reported history of having 
been on the flight line frequently while in the Air Force.  
The examiner made no current findings regarding hearing loss.  

Service connection may be granted for a hearing loss 
disability if such disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year after service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  For the purposes of applying the laws 
administered by VA, the current version of the applicable 
regulation directs that impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

The law requires that, when a law or regulation changes 
during the pendency of a claim and there is no provision to 
the contrary regarding the effective date of the change, the 
version most favorable to the claimant must be used.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
version of the regulation in effect until the 1994 changes 
varied slightly from the version currently in effect.  Under 
either version, however, the same thresholds are required to 
establish the presence of disability for VA purposes.  

After a careful review of the evidence of record, it is found 
that the veteran's hearing loss as measured during service 
was not of such severity to meet the requirements of 
38 C.F.R. § 3.385.  However, that is not the end of the 
inquiry:  if the veteran currently experiences hearing loss 
for VA purposes that is attributed by medical opinion to 
service, the disability may be service connected.  The 1987 
private medical audiological examination and the 1993 VA 
examination contain evidence of the presence of disability 
for VA purposes.  Accordingly, the first step of the Caluza 
analysis of a claim has been met, as there is medical 
evidence of current disability for VA purposes.  

If there was added to the record an opinion from a medical 
professional that asserted that the veteran's current hearing 
loss is due to exposure to acoustic trauma in service, that 
opinion could be sufficient to well ground this claim.  
Caluza.  However, there is no such opinion of record.  The 
Board notes the veteran's reference to medical treatise 
evidence, but finds that the treatise evidence submitted, 
alone, is insufficient to establish a well-grounded claim.  
Mattern; Sacks.  The Board notes the veteran's assertions 
that she was told by Dr. F that the kind of hearing loss from 
which she suffers is caused by exposure to loud noises often 
experienced in military or industrial settings.  The Board 
has reviewed the medical records from Northern Montana 
Hospital, which include records signed by Dr. F, and notes 
that among those records there is no mention of the source of 
the veteran's hearing loss.  The veteran's testimony as to 
what Dr. F told her regarding whether her in-service exposure 
to high levels of noise is not sufficient to well-ground a 
case, as a layperson's account, filtered as it is through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Accordingly, the third step of the Caluza analysis 
has not been met with regard to this reopened claim.  

Based on the foregoing, the Board concludes that a well-
grounded claim of entitlement to service connection for 
bilateral hearing loss has not been submitted.  38 U.S.C.A. 
§ 5107; Caluza.  In the absence of a well-grounded claim, VA 
has no duty to assist the veteran.  Morton, Epps.

The Board is aware of the duty to inform found in 38 U.S.C.A. 
§ 5103(a), and discussed in Robinette and Stuckey v. West, 
No. 96-1373 (U.S. Vet. App. Nov. 17, 1999), whereby VA is 
required, when a claimant's application for VA benefits is 
incomplete, to advise her of the evidence necessary to 
complete the application.  The evidence necessary to complete 
this particular application is a statement from a medical 
professional that the veteran currently has hearing loss that 
is due to service.  The statement that the veteran asserts 
was made to her by Dr. F was that the type of hearing loss 
she has is only caused by exposure to loud noises in the 
military or in an industrial setting.  The veteran did not 
say that Dr. F told her that her hearing loss could only have 
come from her military duty, although the record reflects 
that the veteran herself concluded that was the case because 
the only exposure to loud noise she experienced was in the 
military.  The Board finds that although there is a duty to 
inform a veteran when VA is on notice of the existence of 
evidence that would well ground a claim, in this case Dr. F's 
comment to which the veteran referred would not well ground 
the claim.  Additionally, the claims file already contains 
the records signed by Dr. F and such records did not reflect 
the statements as related by the veteran.  Accordingly, there 
is no further duty by VA under 38 U.S.C.A. § 5103(a).  
Stuckey; Robinette.


ORDER

A timely substantive appeal with respect to the September 
1993 notice of the August 1993 rating decision was not filed.  

A well-grounded claim of entitlement to service connection 
for a cardiovascular disability manifested by rheumatic heart 
disease or mitral valve disease not having been submitted, 
service connection is denied.  

A well-grounded claim of entitlement to service connection 
for thoracic outlet syndrome not having been submitted, 
service connection is denied. 

A well-grounded claim of entitlement to service connection 
for arthritis not having been submitted, service connection 
is denied. 

A well-grounded claim of entitlement to service connection 
for eye disability, including exotropia, having been 
submitted, to that extent the appeal is granted.  

A well-grounded claim of entitlement to service connection 
for typhoid not having been submitted, service connection is 
denied.  

A well-grounded claim of entitlement to service connection 
for salmonella not having been submitted, service connection 
is denied. 

A well-grounded claim of entitlement to service connection 
for hepatitis not having been submitted, service connection 
is denied.  

A well-grounded claim of entitlement to service connection 
for pyelonephritis and urinary tract infections not having 
been submitted, service connection is denied.  

A well-grounded claim of entitlement to service connection 
for a low back disability having been submitted, to that 
extent the appeal is granted.  

A well-grounded claim of entitlement to service connection 
for migraine headaches not having been submitted, service 
connection is denied.  

A well-grounded claim of entitlement to service connection 
for nasal trauma not having been submitted, service 
connection is denied.  

A well-grounded claim of entitlement to service connection 
for sinusitis not having been submitted, service connection 
is denied.  

A well-grounded claim of entitlement to service connection 
for vaginitis not having been submitted, service connection 
is denied.  

A well-grounded claim of entitlement to service connection 
for asthma not having been submitted, service connection is 
denied.  

A well-grounded claim of entitlement to service connection 
for allergic rhinitis not having been submitted, service 
connection is denied.  

A well-grounded claim of entitlement to service connection 
for tubal ligation not having been submitted, service 
connection is denied.  

A well-grounded claim of entitlement to service connection 
for bilateral hearing loss not having been submitted, service 
connection is denied.  


REMAND

Because the claims of entitlement to service connection for 
exotropia and for back strain are well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
those claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As the record reflects that during service the veteran 
received treatment, including several surgical procedures, of 
her pre-existing exotropia, the Board finds that additional 
medical evidence is necessary to assess whether that pre-
existing condition increased in severity beyond its normal 
progression during service, to include consideration of 
whether the surgeries corrected the problem and/or caused 
additional disability.  

The record before the Board does not contain a clear medical 
opinion addressing whether the veteran's current back 
disability is causally linked to service.  

Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO should contact the veteran and 
her representative and provide them the 
opportunity to submit new medical 
evidence regarding the current symptoms 
and manifestations attributable to the 
veteran's eye disability and to her back 
strain.  Only medical evidence not 
previously of record should be submitted.  

2.  The veteran should be afforded the 
opportunity to undergo an examination by 
the appropriate medical professional to 
identify the current symptoms and 
manifestations of the veteran's 
exotropia, and to attempt to ascertain, 
to the degree possible, whether the 
veteran's pre-existing exotropia 
increased in severity beyond its normal 
progression during service and if so, to 
what extent.  The entire claims folder, 
including any materials submitted on the 
veteran's behalf pursuant to paragraph 
one hereinabove, must be made available 
to the examiner prior to the examination.  

The examiner should be asked to provide 
an opinion to the following:  

a.  What eye disorder(s) pre-existed 
service? 

b.  For each pre-existing eye disorder 
identified, did such disorder increase in 
severity during service?

c.  If an eye disorder did increase in 
severity in service, was the increase in 
severity clearly and unmistakably due to 
natural progression of the disorder?  

d.  For any eye disorder that is 
currently present that did not pre-exist 
service, what is the degree of 
probability that such disorder is 
causally related to service?  

The examiner's opinion must be in 
writing, and must indicate whether the 
claims folder was made available for 
examination, and then whether the claims 
folder was reviewed in conjunction with 
the medical examination.  

3.  The veteran should be afforded the 
opportunity to undergo an examination by 
the appropriate medical professional to 
identify the current symptoms and 
manifestations of any and all low back 
disabilities, and to address, to the 
extent possible whether any of them, and 
if so which of them, are causally related 
to service.  The entire claims folder, 
including any materials submitted on the 
veteran's behalf pursuant to paragraph 
one hereinabove, must be made available 
to the examiner prior to the examination.  
The examiner's opinion must be in 
writing, and must indicate whether the 
claims folder was made available for 
examination, and then whether the claims 
folder was reviewed in conjunction with 
the medical examination.

The examiner should specifically answer 
the following:  

a.  Identify all current back 
disabilities.

b.  For each back disability identified, 
what is the degree of probability that 
such disorder is causally related to 
service?  

4.  Thereafter, the RO should review the 
claims file to ensure that the pertinent 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examinations are adequate 
and that the required opinions are 
responsive to and in compliance with the 
directives of this remand.  If they are 
not, the RO should implement corrective 
procedures.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the veteran's claim 
in light of all applicable law, 
regulations and Court cases.

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for any scheduled 
examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 


